UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT Growth Opportunities Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (3.5%) Northrop Grumman Corp. 52,447 $12,473,994 Raytheon Co. 38,011 5,796,678 United Technologies Corp. 63,540 7,129,823 Banks (2.0%) Bank of America Corp. 608,557 14,355,860 Beverages (2.9%) Anheuser-Busch InBev SA/NV ADR (Belgium) (S) 30,236 3,318,703 Constellation Brands, Inc. Class A 35,208 5,706,161 Monster Beverage Corp. (NON) 83,668 3,862,952 PepsiCo, Inc. 69,668 7,793,062 Biotechnology (5.5%) Alexion Pharmaceuticals, Inc. (NON) 32,750 3,970,610 Amgen, Inc. 41,584 6,822,687 Biogen, Inc. (NON) 36,617 10,011,820 BioMarin Pharmaceutical, Inc. (NON) 5,414 475,241 Celgene Corp. (NON) 127,184 15,825,505 Vertex Pharmaceuticals, Inc. (NON) 24,238 2,650,425 Building products (2.0%) Johnson Controls International PLC 341,456 14,382,127 Capital markets (2.3%) Charles Schwab Corp. (The) 177,400 7,239,694 Hamilton Lane, Inc. Class A (NON) (S) 85,884 1,603,454 KKR & Co. LP 98,317 1,792,319 Morgan Stanley 141,645 6,068,072 Chemicals (2.7%) Albemarle Corp. 66,528 7,028,018 Sherwin-Williams Co. (The) 18,886 5,858,248 Symrise AG (Germany) 99,919 6,645,043 Commercial services and supplies (0.1%) Waste Connections, Inc. (Canada) 10,009 882,994 Consumer finance (1.0%) Oportun Financial Corp. (acquired 6/23/15, cost $391,482) (Private) (F) (RES) (NON) 137,362 387,567 Synchrony Financial 193,087 6,622,884 Containers and packaging (1.0%) RPC Group PLC (United Kingdom) 260,248 2,548,197 Sealed Air Corp. 108,710 4,737,582 Distributors (0.3%) LKQ Corp. (NON) 85,160 2,492,633 Diversified telecommunication services (0.2%) Zayo Group Holdings, Inc. (NON) 35,769 1,176,800 Energy equipment and services (0.9%) Halliburton Co. 127,479 6,273,242 Equity real estate investment trusts (REITs) (0.5%) Gaming and Leisure Properties, Inc. (R) 106,166 3,548,068 Food and staples retail (2.5%) Costco Wholesale Corp. 24,314 4,077,215 Walgreens Boots Alliance, Inc. 165,445 13,740,207 Health-care equipment and supplies (5.8%) Becton Dickinson and Co. 51,103 9,374,334 Boston Scientific Corp. (NON) 207,284 5,155,153 C.R. Bard, Inc. 41,920 10,418,797 Danaher Corp. 127,154 10,875,482 Intuitive Surgical, Inc. (NON) 7,749 5,939,376 Health-care providers and services (0.7%) Humana, Inc. 24,482 5,046,719 Hotels, restaurants, and leisure (1.9%) Dave & Buster's Entertainment, Inc. (NON) 66,198 4,044,036 Hilton Worldwide Holdings, Inc. 105,376 6,160,281 Las Vegas Sands Corp. 64,966 3,707,610 Household durables (0.6%) PulteGroup, Inc. 180,476 4,250,210 Insurance (0.5%) Prudential PLC (United Kingdom) 162,659 3,435,993 Internet and direct marketing retail (7.5%) Amazon.com, Inc. (NON) 42,857 37,994,445 Ctrip.com International, Ltd. ADR (China) (NON) 27,122 1,333,046 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,424,870) (Private) (Germany) (F) (RES) (NON) 185 1,215,609 Expedia, Inc. 31,345 3,954,799 FabFurnish GmbH (acquired from 8/2/13 to 8/31/16, cost $44) (Private) (Brazil) (F) (RES) (NON) 66 53 Global Fashion Holding SA (acquired 8/2/13, cost $2,106,383) (Private) (Brazil) (F) (RES) (NON) 49,722 435,114 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $44) (Private) (Brazil) (F) (RES) (NON) 33 26 New Middle East Other Assets GmbH (acquired 8/2/13, cost $18) (Private) (Brazil) (F) (RES) (NON) 14 11 Priceline Group, Inc. (The) (NON) 5,339 9,503,260 Internet software and services (11.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 100,689 10,857,295 Alphabet, Inc. Class C (NON) 50,988 42,297,605 Facebook, Inc. Class A (NON) 191,248 27,166,778 Shopify, Inc. Class A (Canada) (NON) 34,810 2,370,213 Tencent Holdings, Ltd. (China) 73,900 2,118,628 IT Services (5.9%) Computer Sciences Corp. 40,720 2,810,087 Fidelity National Information Services, Inc. 66,650 5,306,673 Visa, Inc. Class A (S) 389,995 34,658,856 Life sciences tools and services (1.9%) Agilent Technologies, Inc. 246,962 13,056,881 Bio-Rad Laboratories, Inc. Class A (NON) 4,877 972,181 Machinery (1.2%) Dover Corp. 53,904 4,331,186 Fortive Corp. 67,907 4,089,360 Media (4.5%) Charter Communications, Inc. Class A (NON) 22,750 7,446,530 Comcast Corp. Class A 154,532 5,808,858 DISH Network Corp. Class A (NON) 42,556 2,701,880 Live Nation Entertainment, Inc. (NON) 232,838 7,071,290 Walt Disney Co. (The) 81,720 9,266,231 Metals and mining (0.4%) Nucor Corp. 52,593 3,140,854 Oil, gas, and consumable fuels (2.3%) Anadarko Petroleum Corp. 113,119 7,013,378 EnVen Energy Corp. 144A (F) (NON) 85,000 850,000 EOG Resources, Inc. 32,485 3,168,912 Plains GP Holdings LP Class A (S) 104,823 3,276,767 Suncor Energy, Inc. (Canada) 74,836 2,301,207 Personal products (0.4%) Edgewell Personal Care Co. (NON) 40,403 2,955,075 Pharmaceuticals (1.2%) Allergan PLC 19,621 4,687,849 Jazz Pharmaceuticals PLC (NON) 26,539 3,851,605 Professional services (0.5%) Equifax, Inc. 26,546 3,629,900 Road and rail (2.7%) Norfolk Southern Corp. 171,093 19,157,283 Semiconductors and semiconductor equipment (3.9%) Applied Materials, Inc. 123,205 4,792,675 Broadcom, Ltd. 52,250 11,440,660 Cavium, Inc. (NON) 20,270 1,452,548 Micron Technology, Inc. (NON) 166,811 4,820,838 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 164,581 5,404,840 Software (7.5%) Adobe Systems, Inc. (NON) 85,671 11,148,367 Microsoft Corp. 493,055 32,472,602 salesforce.com, Inc. (NON) 123,292 10,170,357 Specialty retail (4.0%) Home Depot, Inc. (The) 114,481 16,809,245 TJX Cos., Inc. (The) 101,621 8,036,189 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 13,092 3,734,231 Technology hardware, storage, and peripherals (4.9%) Apple, Inc. 247,471 35,551,684 Textiles, apparel, and luxury goods (0.5%) NIKE, Inc. Class B 67,020 3,735,025 Water utilities (0.3%) Select Energy Services Class A (F) (NON) 107,461 2,337,277 Wireless telecommunication services (0.5%) T-Mobile US, Inc. (NON) (S) 59,286 3,829,283 Total common stocks (cost $523,219,871) CONVERTIBLE PREFERRED STOCKS (1.0%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,069) (Private) (F) (RES) (NON) 375 $1,058 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,444) (Private) (F) (RES) (NON) 6,490 20,239 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $48,019) (Private) (F) (RES) (NON) 9,434 47,539 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $69,646) (Private) (F) (RES) (NON) 13,683 68,950 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $39,056) (Private) (F) (RES) (NON) 7,114 38,665 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $117,903) (Private) (F) (RES) (NON) 15,352 116,724 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $330,694) (Private) (F) (RES) (NON) 116,033 327,387 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $418,161) (Private) (F) (RES) (NON) 146,723 413,979 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $1,316,369) (Private) (F) (RES) (NON) 462,322 1,303,193 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $4,029,742) (Private) (F) (RES) (NON) 119,162 5,230,592 Total convertible preferred stocks (cost $6,391,103) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 10,890 $1,601 EnVen Energy Corp. 144A (F) 11/6/20 12.50 85,000 9 EnVen Energy Corp. 144A (F) 11/6/20 15.00 85,000 9 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 1/3/19 3.64 5,587 — Total warrants (cost $11,017) SHORT-TERM INVESTMENTS (7.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) Shares 47,296,100 $47,296,100 Putnam Short Term Investment Fund 0.87% (AFF) Shares 2,710,281 2,710,281 U.S. Treasury Bills 0.768%, 7/13/17 (SEGSF) $19,000 18,959 U.S. Treasury Bills 0.548%, 4/6/17 (SEGSF) 155,000 154,992 Total short-term investments (cost $50,180,328) TOTAL INVESTMENTS Total investments (cost $579,802,319) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $8,253,202) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/21/17 $3,129,816 $3,106,424 $(23,392) JPMorgan Chase Bank N.A. Euro Sell 6/21/17 4,978,601 4,922,328 (56,273) State Street Bank and Trust Co. Euro Sell 6/21/17 75,273 74,644 (629) UBS AG Euro Sell 6/21/17 151,081 149,806 (1,275) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $721,635,114. (b) The aggregate identified cost on a tax basis is $585,788,943, resulting in gross unrealized appreciation and depreciation of $190,615,898 and $6,413,142, respectively, or net unrealized appreciation of $184,202,756. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $9,606,706, or 1.3% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $8,641,796 $94,370,830 $55,716,526 $40,429 $47,296,100 Putnam Short Term Investment Fund** 2,667,479 40,577,277 40,534,475 9,672 2,710,281 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $47,296,100, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $46,120,976. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $88,865 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $81,569 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $130,945 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $138,049,799 $— $1,650,813 Consumer staples 41,453,375 — — Energy 22,033,506 850,000 — Financials 41,118,276 — 387,567 Health care 109,134,665 — — Industrials 71,873,345 — — Information technology 244,840,706 — — Materials 29,957,942 — — Real estate 3,548,068 — — Telecommunication services 5,006,083 — — Utilities — 2,337,277 — Total common stocks Convertible preferred stocks — — 7,568,326 Warrants 1,601 18 — Short-term investments 2,710,281 47,470,051 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(81,569) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of 12/31/16 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation)# Cost of purchases Proceeds from sales Total transfers into Level 3† Total transfers out of Level 3† Balance as of 3/31/17 Common stocks*: Consumer discretionary $1,581,417 $— $— $69,396 $— $— $— $— $1,650,813 Financials 352,334 — — 35,233 — 387,567 Total common stocks $1,933,751 $— $— $104,629 $— $— $— $— $2,038,380 Convertible preferred stocks $7,355,817 — — 212,509 — $7,568,326 Totals $9,289,568 $— $— $317,138 $— $— $— $— $9,606,706 * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. # Includes $317,138 related to Level 3 securities still held at period end. The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs. The table excludes securities with valuations provided by a broker. Description Fair Value Valuation Techniques Unobservable Input Range of unobservable inputs (Weighted Average) Impact to Valuation from an Increase in Input Private equity $1,215,609 Market transaction price Transaction price $7,300.95 Increase Liquidity discount 10% Decrease Private equity $7,955,893 Market transaction price Liquidity discount 10% Decrease Private Equity $90 Market transaction price Liquidity discount 25% Decrease Private equity $435,114 Comparable multiples EV/sales multiple 0.7x-2.3x (1.628x) Increase Liquidity discount 25% Decrease Uncertainty discount 10% Decrease Expected directional change in fair value that would result from an increase in the unobservable input. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $— $81,569 Equity contracts 1,619 $— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# — Total Assets $— $— $— $— $— Liabilities: Forward currency contracts# 23,392 56,273 629 1,275 81,569 Total Liabilities $23,392 $56,273 $629 $1,275 $81,569 Total Financial and Derivative Net Assets $(23,392) $(56,273) $(629) $(1,275) $(81,569) Total collateral received (pledged)##† $— $(56,273) $— $— Net amount $(23,392) $— $(629) $(1,275) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
